Citation Nr: 1029011	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1944 until May 1946 and 
from July 1951 until November 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 denial from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in 
Providence, Rhode Island in May 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran submitted additional evidence in 
regards to his claim, after its certification to the Board.  This 
evidence was received without a waiver of the Veteran's right to 
have evidence considered as an initial matter by the RO.  See 38 
C.F.R. §19.9.  However, as the decision herein is favorable to 
the Veteran, he is not prejudiced by the failure of the RO to 
consider this evidence prior to the adjudication of this claim.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008), found that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  The Veteran has neither claimed 
nor submitted evidence of any new diagnoses for new claims.  As 
such, the current claims will be considered on the basis of new 
and material evidence and not as separate and distinct claims.  

The entitlement to service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A final April 2004 rating decision denied a claim for service 
connection for a 
back disorder. 

2.  The evidence associated with the claims file since the April 
2004 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 2004 rating decision is new 
and material; the claim of entitlement to service connection for 
a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Merits of the Claim
 
The Veteran seeks to reopen a previously denied claim for service 
connection for a back disorder.  A review of the record indicates 
that the Veteran was previously denied service connection for 
that disorder in an April 2004 rating decision.  The Veteran did 
not file a Substantive Appeal and the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the April 2004 rating 
decision consisted of service treatment records, which included 
an April 1945 report of a sack of cement falling on the Veteran 
and a June 1951 report of back pain by the Veteran.  The Veteran 
also received a VA examination in July 2003 diagnosing him with a 
back sprain in service and opining that the relationship between 
the Veteran's ruptured disc from 2003 and the 1945 back sprain 
was a problem due to the time interval, which seemed to refute 
the claim.  The record also contained numerous private medical 
records indicating diagnoses of spinal stenosis, such as what the 
April 2004 rating decision identified Fallon Clinic records from 
January 1, 2002, through July 17, 2003.  

An April 2004 rating decision denied the Veteran's claim, 
indicating that although the Veteran complained of back pain at 
separation, no permanent residual or chronic disability subject 
to service connection was shown by service treatment records and 
that the evidence available failed to show a relationship between 
the Veteran's current condition and military service.

Evidence received in conjunction with the current claim to reopen 
includes additional private medical records indicating continuing 
complaints of, and treatment for, the Veteran's back.  
Additionally, in a February 2002 private medical record, from the 
Fallon Clinic, the Veteran's physician noted that the Veteran has 
had chronic back pain dating back many years, actually dating 
back to when he was in service, when he had a back injury.  The 
examiner noted that the Veteran reported someone falling on him 
and his having back pain since that time, which had been 
localized into the low back.  This February 2002 record is not 
included with the evidence associated with the April 2004 
decision.  Rather, it appears to have been more recently 
submitted with a packet of evidence apparently printed by the 
Fallon Clinic in May 2010.  Under the circumstances, the Board 
assumes that this February 2002 record was not of record at the 
time of the April 2004 rating decision.

The Veteran also submitted additional statements in regards to 
his claim, including in a June 2008 RO hearing, where he reported 
information regarding the circumstances of his initial injury and 
reported on the chronic nature of it, as well as his post-service 
treatment for his back pain.  The Veteran further reported that 
he had not had any post-service traumatic injuries involving his 
back.  The Veteran also provided testimony in a May 2010 Board 
hearing, regarding the chronic nature of his back pain following 
his in-service injury and post-service treatment for it.  

The evidence submitted since the April 2004 rating decision is 
new, in that it was not previously of record.  The newly 
submitted evidence is also material.  The February 2002 private 
medical record, from the Fallon Clinic, reported the Veteran's 
back pain as having continued since his active service, 
indicating that the Veteran's back disorder could be related to 
his service.  Therefore, the additional evidence received is 
"material" since it relates to an unestablished fact necessary 
to substantiate the service connection claim; specifically that 
his back disorder developed in or is related to his service, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
a back disorder is granted.  The appeal is granted to this extent 
only.  


REMAND

The Veteran contends that his current back disorder developed due 
to his service, specifically, in his May 2006 Notice of 
Disagreement, the Veteran reported that bags of cement fell on 
him while in service.  

Service treatment records included an April 1945 report of a sack 
of cement falling on the Veteran and a June 1951 report of back 
pain by the Veteran.  

The Veteran also received a VA examination in July 2003 
diagnosing him with a back sprain in service and opining that the 
relationship between the Veteran's ruptured disc from 2003 and 
the 1945 back sprain was a problem due to the time interval, 
which seemed to refute the claim.  The VA examiner further noted 
that he was awaiting further records from the Fallon Clinic to 
re-establish a finding of a ruptured disc.

The record also contains numerous private medical records 
indicating diagnoses of spinal stenosis, such as in a February 
2002 Fallon Clinic record, associated with the claims file 
following the July 2003 VA examination.  The February 2002 Fallon 
Clinic medical record noted that the Veteran has had chronic back 
pain dating back many years, actually dating back to when he was 
in service, when he had a back injury.  The examiner noted that 
the Veteran reported someone falling on him and his having back 
pain since that time, which had been localized to the low back.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether there is objective medical evidence of 
any residuals the in-service back injury and the relationship, if 
any, between the in-service back injury and the Veteran's current 
back disorder.  These questions must be addressed by an 
appropriately qualified medical professional.

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) (a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1. After the requested medical records 
have been associated with the claims file, 
the RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any back disorder found to 
be present.  

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail. 
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any back disorder found 
to be present had its onset in, was 
aggravated by, or is otherwise related to 
service.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


